— Motion by respondents to dismiss appeals insofar as they are taken from an order of the County Court, Nassau County, dated December 8, I960. Motion granted. No further appeal lies from an order of the County Court affirming the decision of a Town Supervisor that the proposition, consent and papers filed as to the incorporating of a village comply with the requirements of the Village Law (Village Law, § 8; Matter of Village of Belle Terre, 228 App. Div. 843; Matter of Village of Cedarhurst, 121 App. Div. 576). Nor may such order be reviewed on an appeal to this court from the subsequent order of the County Court, dated February 10, 1961, sustaining an election on the proposition. Although section 18 of the Village Law states that such appeal to the Appellate Division “brings up for review all proceedings in the county court,” that means the limited proceedings which the County Court could consider in making the subsequent order, namely, those pertaining to “ questions relating to the validity or regularity of the election” (Village Law, § 17). Such proceedings do not include the preliminary proceedings with which the County Court was concerned in making the order of December 8, i960. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ,, concur.